DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office action addresses U.S. reissue application No. 16/867,909 (“909 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is May 20, 2020 (“909 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 909 Reissue Application contained, among other things: reissue application declarations by the inventors and a preliminary amendment.  
The 909 Reissue Application is a reissue application of U.S. Patent No. 7,633,506 (“506 Patent”) titled “PARALLEL PIPELINE GRAPHICS SYSTEM.”   The 506 Patent was filed on Nov. 26, 2003 and assigned by the Office US patent application number 10/724,384 (“384 Application”) and issued on Dec. 15, 2009 with claims 1-21 (“Originally Patented Claims”). Because the instant reissue application was filed more than two years after the 506 Patent issued, no broadening of claim scope is allowed.  See MPEP 1401 and 35 USC 251.
On Nov. 2, 2021, the Office mailed a non-final office action (“2021 Non-final Office Action”).  On Jan. 27, 2022, an applicant-initiated interview summary was conducted.  On Feb. 2, 2022, Applicant filed a response (“Feb 2022 Response”) to the 2021 Non-final Office Action.

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 506 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing inter parte reviews, i.e., IPR2018-00101, IPR2018-00102, IPR2018-00148, IPR2018-00149, that canceled claims 1-9.  The final written decision of IPR2018-00101 and IPR2018-00148 (“IPR`101 Final Decision”) and the final written decision of IPR2018-00101 and IPR2018-00149 (“IPR`102 Final Decision”) are made of record.

III. FEB 2022 RESPONSE
The Feb 2022 Response contains, among other things, “REMARKS” (“Feb 2022 Remarks”), an IDS (“Feb 2022 IDS”), a Reissue Application Declaration by the Assignee (“Feb 2022 Reissue Dec”) and “AMENDMENTS TO THE CLAIMS” (“Feb 2022 Claim Amendment”).  
The Feb 2022 Claim Amendment canceled claims 25-27, 37-39 and 49-51 and amended claims 1, 4, 6, 8, 10, 13, 17, 20 and 22.  The Feb 2022 IDS has been considered.
After further consideration, new rejections are advanced and this action is made non-final.

IV. STATUS OF CLAIMS
	In light of the above: 
Claims 1-24, 28-36, 40-48 and 52-57 are currently pending (“Pending Claims”).
Claims 1-24, 28-36, 40-48 and 52-57 are currently examined (“Examined Claims”).
Claims 25-27, 37-39 and 49-51 are canceled.
Regarding the Examined Claims and as a result of this Office action:


V. PRIORITY CLAIMS
Based upon a review of the instant application and 506 Patent, the Examiner finds that in the instant application, Applicant is claiming domestic priority to provisional application 60/429,976 filed on Nov. 27, 2002.  However, the instant application does not claim any foreign priority.   To the extent that the pending claims are supported by the provisional application, the effective filing date of the pending claim is that of the provisional application.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply (to the invention or claims of the instant reissue application).  Instead, the earlier ‘First to Invent’ provisions apply.

VI. INCORPORATION BY REFERENCE
37 CFR 1.57 Incorporation by reference (emphasis added)

 (b) Subject to the conditions and requirements of this paragraph, if all or a portion of the specification or drawing(s) is inadvertently omitted from an application, but the application contains a claim under § 1.55 for priority of a prior-filed foreign application, or a claim under § 1.78 for the benefit of a prior-filed provisional, nonprovisional, or international application, that was present on the filing date of the application, and the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application, the claim under § 1.55 or § 1.78 shall also be considered an incorporation by reference of the prior-filed application as to the inadvertently omitted portion of the specification or drawing(s).

	The 384 Application at filing on Nov. 26, 2003 indicated the incorporated by reference as follows:

	
-Specification of the 384 Application, Nov. 26, 2003, p. 11.

The functionality of the scan converter and Hierarchical Z interface is further described in commonly owned co-pending U.S. Patent Application entitled "Scalable Rasterizer Interpolator", with serial number 10/xxx,xxx,  filed December XX, 2003, and is hereby fully incorporated  by
reference.

-Specification of the 384 Application, Nov. 26, 2003, p. 12.

The  functionality of  the scan converter and Early Z interface is further described in commonly owned co-pending U.S. Patent Application entitled "Scalable Rasterizer Interpolator", with serial number 10/xxx,xxx, filed December XX, 2003, and is hereby fully incorporated by reference.

-Specification of the 384 Application, Nov. 26, 2003, p. 12.

The functionality of a unified shader is further described in commonly owned co-pending U.S. Patent Application entitled "Unified Shader", with serial number 10/xxx,xxx, filed December XX, 2003, and is hereby fully incorporated by reference.

-Specification of the 384 Application, Nov. 26, 2003, p. 13.

	It is not until Jul. 10, 2007 that the specification were amended to have application number and filing date of the application to be incorporated shown in the `506 Patent:
The functionality of a setup unit is further described in commonly owned co-pending U.S. patent application entitled "Scalable Rasterizer Interpolator", with Ser. No. 10/730,864, filed Dec. 8, 2003, and is hereby fully incorporated by reference.

-col. 5, lines 28-32, the `506 Patent.

The functionality of the scan converter and Hierarchical Z interface is further described in commonly owned co-pending U.S. patent application entitled "Scalable Rasterizer Interpolator", with Ser. No. 10/730,864, filed Dec. 8, 2003, and is hereby fully incorporated by reference.

-col. 6, lines 10-15, the `506 Patent.

The functionality of the scan converter and Early Z interface is further described in commonly owned co-pending U.S. patent application entitled "Scalable Rasterizer Interpolator", with Ser. No. 10/730,864, filed Dec. 8, 2003, and is hereby fully incorporated by reference.

-col. 6, lines 10-15, the `506 Patent.

The functionality of a unified shader is further described in commonly owned co-pending U.S. patent application entitled "Unified Shader", with Ser. No. 10/730,965, filed Dec. 8, 2003, and is hereby fully incorporated by reference.

-col. 6, lines 60-63, the `506 Patent.

On Mar. 31, 2008, Applicant further amended the specification and drawing of the 384 Application to incorporate materials from the patent applications indicated above.
Based on 37 CFR 1.57 and the above cited sections of incorporation by reference in the 384 Application, the Examiner concludes the above incorporations by reference are improper because 
1. the filing dates of the references to be incorporated are later than the filing date of the 384 Application;
2.  the applications such as the application numbers, date filed, etc., to be incorporated by reference were not present at the filing date of the 384 Application.
See also IPR`101 Final Decision at pp. 11-15.  IPR`102 Final Decision at pp. 11-15.  
Because Figs. 9-15 and col. 9, line 27- col. 14, line 20 were not included in the 384 Application at filing on Nov. 26, 2003, and the above incorporations by references in the 384 Application are improper, these drawing and sections are considered new matter and will not be considered during the examination of the instant reissue application.  


VII.  SPECIFICATION/DRAWINGS
The amendments to Specification and Drawings filed on Jul. 10, 2007 and Mar. 31, 2008 in the 384 Application are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The 384 Application filed on Nov. 26, 2003.  The incorporation by reference only applies to prior-filed provisional, non-provisional and foreign applications (see the above section).  The patent applications to be incorporated by reference indicated in the previous section are not prior-filed.  Because the incorporations by reference were improper, the amendments made to the specifications and drawings on Jul. 10, 2007 and Mar. 31, 2008, i.e., the addition of  new paragraphs, i.e., ¶¶0069-0107 in the 384 Application or col. 9, line 27- col. 14, line 20 in the `506 Patent and Figs. 9-15 in the `506 Application are new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

VIII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP §2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
2.	chip: “(4) A Small unpackaged functional element made by subdividing a wafer of semiconductor material. Sometimes referred to as a die. Also used as a modiﬁer to indicate an operation that applies to the entire chip as in chip enable or chip clear. Synonym: integrated circuit.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
3.	Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
4. 	Graphics system: “A collection of hardware or software allowing the use of graphical input or output in computer programs.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
5.	Z-buffer logic unit: “a logic unit that facilitates visibility testing by comparing depth values.” IPR`102 Final Decision, p. 6.
6.	Hierarchical Z-interface: “an interface with a z-buffer logic unit that provides visibility testing at a coarse level, including, for example, for an entire tile or primitive.”  IPR`102 Final Decision, p. 6.
7.	Early Z-interface and late Z-interface: "an interface with a z-buffer logic unit that provides for visibility prior to shading and texturing." IPR`102 Final Decision, p. 7.
8.	late Z-interface: “an interface with a z-buffer logic unit that provides for visibility testing after shading and texturing.” IPR`102 Final Decision, p. 7.

C.  	35 U.S.C. § 112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 6th paragraph.  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following functional phrases invoke 35 U.S.C. § 112 6th paragraph.  

(1)  Functional Phrase #1

a front-end in the graphics chip configured to receive one or more graphics instructions, determine a geometry to locate in a portion of an output screen defined by a tile, and to output the geometry

	--“Functional Phrase #1” or “FP #1” – From claim 1, 10, 17, and 22.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a front end in the graphics chip configured to execute instructions [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “front-end in the graphics chip,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in the 384 Application or the 909 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Based upon a review of the 909 Reissue Application itself, the Examiner finds that the front end is illustrated as 110 in Fig. 1 and 310 in Fig. 3, which is part of a graphics card or chip or implemented on a processor by software.  It is known in the art that a graphics chip or a processor implemented with software can receive graphics instructions and output a geometry.  However, there is no evidence that it is known in the art a front-end of a graphics chip can “determine a geometry to locate in a portion of an output screen defined by a tile.” 
In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “front-end in the graphics chip” is not a generic graphics chip or a general purpose computer chip but a particular graphics chip requiring special programming since the claimed “determine a geometry to locate in a portion of an output screen defined by a tile” function as set forth in FP#1 cannot be performed by a general purpose graphics chip or computer.
In light of the above, the Examiner concludes that the phrase “front-end in the graphics chip to execute instructions [and perform the claimed functions]” is a generic placeholder.  Because “front-end in the graphics chip” is a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is 
determine a geometry to locate in a portion of an output screen defined by a tile 
--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 909 reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 909 reissue application itself, the Examiner concludes that 
the corresponding structure for FP#1 is illustrated as 110 in Fig. 1 or box 310 in Fig. 3.   However there is no sufficient description of the structure of FP#1, especially the algorithm for “determine a geometry to locate in a portion of an output screen defined by a tile.”  Therefore a rejection under 35 USC § 112 ¶ 2 is advanced.
 
 (2)  Functional Phrase #2

a unified shader that is programmable to perform both color shading and texture shading; wherein the unified shader comprises a single shader circuit capable of performing both color shading and texture address shading, wherein texture address shading modifies a texture address.

--“Functional Phrase #2” or “FP #2” – From claims 1, 10, 17 and 22.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP#2 as that for FP#2 and the Examiner concludes that FP#2 invoke 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 909 reissue application itself and based on Feb 2022 Remarks at pp. 34-37, the Examiner concludes that FP#2 is illustrated as 570 in Fig. 5.  However the structure or algorithm of FP#2 is not sufficiently described in the specification and drawing filed on Nov. 26, 2003.  Therefore a rejection under § 112 ¶ 2 is advanced.

 (3)  Functional Phrase #3

a FIFO unit for load balancing said each of said pipelines --“Functional Phrase #3” or “FP #3” – From claims 2, 11 and 18.


i-iii.	3-Prong Analysis:  Prong (A)-Prong(C)
Similar analysis performed for FP#2 is performed on FP#3.  The Examiner concludes that FP#3 invokes 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 909 reissue application itself, the Examiner concludes that the FIFO unit is a component of the back-end shown in Fig. 5 and illustrated as 535 in Fig. 5.  The algorithm for load balancing performed by the FIFO unit for load balancing is described in col. 7, lines 16-36 of the 506 Patent.

(4)  Functional Phrase #4

a setup unit for directing said geometry into one of said multiple parallel pipelines wherein said geometry is determined to locate in a portion of an output screen defined by a tile 

--“Functional Phrase #4” or “FP #4” – From claims 6, 10 and 17.


i-iii.	3-Prong Analysis:  Prong (A)-Prong(C)
Similar analysis performed for FP#2 is performed on FP#4.  The Examiner concludes that FP#4 invokes 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 909 reissue application itself, the Examiner concludes that the setup unit is not sufficient described the specification of the 506 Patent.  Therefore a rejection under § 112 ¶ 2 is advanced.

(5)  Dependent claims of claims 1, 10, 17 and 22.

Similar analysis is performed for dependent claims of claims 1, 10, 17, and 22 and the Examiner concludes that FP#1 and FP#2 in the dependent claims also invoke § 112 ¶ 6.  Further, FP#4 in depending claims of claims 10 and 17 also invoke § 112 ¶ 6. 

(6)	Overcoming § 112 ¶ 6 Interpretations
If Applicant does not intend a particular claimed functional phrase to invoke § 112 ¶ 6, Applicant may amend the particular claimed functional phrase so that the phrase will no longer invokes § 112 ¶ 6.
Alternatively, if Applicant does not desire to amend the particular claimed functional phrase but nevertheless still desires or intends the particular claimed functional phrase to not invoke § 112 ¶ 6, Applicant must, in their next appropriately filed response:
1.	Identify the Functional Phrase.  Expressly state on the record which particular claimed functional phrase is at issue; and
2.	Identify the Claimed Structure.  Expressly state on the record what constitutes the precise claimed structure (i.e. whatever it is) within the particular claimed functional phrase identified in order to comply with § 112 ¶ 2.  Additionally, Applicant must provide appropriate evidence (e.g. a prior art U.S. patent) to support Applicant’s conclusion that the identified claimed structure has a structural meaning known to one of ordinary skill in this particular art.
3.	Provide Sufficient Evidence that the Claims Structure Can Perform the Entire Claimed Function.  Expressly state that the precise claimed structure (from the paragraph immediately above) can perform the entire claimed function along with some supporting rationale indicating why a person of ordinary skill in this particular art could come to this conclusion.  This is needed in order for the Examiner to conclude that the particular claimed functional phrase does not meet Invocation Prong (C) of the 3 Prong Analysis and thus does not invoke § 112 ¶ 6.
Applicant is reminded that should Applicant either amend a particular claimed functional phrase or successfully argue (for any reason) that a particular claimed functional phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).


IX.  CLAIM REJECTIONS - 35 USC § 112 1st PARAGRAPH 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24, 28-36, 40-48 and 52-57 are rejected under 35 U.S.C. § 112 1st paragraph (“§ 112 ¶ 1)2, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to § 112 ¶ 1, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, 17 and 22 recite “a single shader circuit,” “wherein texture address shading modifies a texture address.” 	Claim 22 recites “wherein the single shader circuit includes an arithmetic logic unit.”  
Claim 23 recites “wherein the arithmetic logic unit is configured to perform an operation on a perspective correct texture address, the operation including at least one of addition, subtraction, or multiplication.”
Claim 24 recites “wherein the single shader circuit further includes a memory associated with the arithmetic logic unit, wherein the memory stores the texture address.” 
Claim 28 recites “wherein the single shader circuit includes a plurality of arithmetic logic units, and wherein the single shader circuit is configured such that, for a given rasterized value, the color shading and the texture address shading is performed on the given rasterized value by a single arithmetic logic unit.”  Claims 40 and 52 recite similar limitation.
Claim 29 recites “a rasterizer including circuitry configured to determine a perspective correct texture address and a color value; and a texture unit including circuitry configured to receive a texture lookup request including the texture address from the single shader circuit, to perform a lookup using the texture address, and to return a result to the single shader circuit.” Claim 41 recites similar limitation.  Claims 41 and 53 recite similar limitation.
Claim 30 recites “wherein the texture unit is configured to process a first block of data while the single shader circuit processes a second block of data that is earlier in a processing pipeline than the first block.”  Claims 42 and 54 recite similar limitation.
However, the Applicant has not provided support specifically for the limitations of these claims and the Examiner could not locate the support of these limitations in the originally filed specification.  Further, the explanation of support provided by the Applicant does not specifically point out the support for these limitations in the originally filed specification.
Claim 31 recites “wherein the backend of the graphics chip is configured to rasterize and perspective correct the texture address prior to the single shader circuit performing both color shading and texture address shading.” Claims 43 and 55 recite similar limitation.  Applicant indicated 6:38-59 of the 506 Patent as support.   This section is repeated below:
Rasterizer 560 computes up to multiple sets of 2D or 3D perspective correct texture addresses and colors for each quad. The time taken to transfer data for each quad depends on the total number of texture addresses and colors required by that quad.
A unified shader 570 works in conjunction with the texture unit 585 and applies a programmed sequence of instructions to the rasterized values. These instructions may involve simple mathematical functions (add, multiply, etc.) and may also involve requests to the texture unit. A unified shader reads in rasterized texture addresses and colors, and applies a programmed sequence of instructions. A unified shader is so named because the functions of a traditional color shader and a traditional texture address shader are combined into a single, unified shader. The unified shader performs both color shading and texture address shading. The conventional distinction between shading operations (i.e., color texture map and coordinate texture map or color shading operation and texture address operation) is not handled by the use of separate shaders. In this way, any operation, be it for color shading or texture shading, may loop back into the shader and be combined with any other operation.

	-6:38-59 of the `506 Patent.

However the Examiner reviewed the section and could not find sufficient support for “correct the texture address prior to the single shader circuit performing both color shading and texture address shading.”
Claim 32 recites “wherein the texture address shading further includes applying a predefined sequence of instructions on a three-dimensional corrected texture address determined by a rasterizer.”  Claims 44 and 56 recite similar limitation.  Applicant also indicated 6:38-59 of the 506 Patent as support.  However, there is no support in the above section for “applying a predefined sequence of instructions on a three-dimensional corrected texture address determined by a rasterizer.”  The above section provide support for “Rasterizer 560 computes up to multiple sets of 2D or 3D perspective correct texture addresses and colors for each quad.”   
Claim 33 recites “wherein the single shader circuit includes a delay circuit configured to operate only on color values.”  Claims 45 and 57 recite similar limitation.  Applicant points to 9:45-59 as support.  However this section is new matter and therefore claims 33, 45, 57 are also new matter.
Claim 34 recites “wherein the single shader circuit includes an arithmetic logic unit configured to perform both the color shading and the texture address shading.” Claim 46 recites similar limitation.
Claim 35 recites “wherein the arithmetic logic unit is configured to perform an operation on a perspective correct texture address, the operation including at least one of addition, subtraction, or multiplication.” Claim 47 recites similar limitation.
Claim 36 recites “wherein the single shader circuit further includes a memory associated with the arithmetic logic unit, wherein the memory stores the texture address.” Claim 48 recites similar limitation.
Applicant points to 6:43-59 as support for claims 34-36 and 40 and 46-48.  However there is no support in this section for single shader circuit, arithmetic logic unit, etc..    
Dependent claims of claims 1, 10, 17 and 22 are also rejected if they have not been rejected above.

X.  CLAIM REJECTIONS - 35 USC § 112 2nd PARAGRAPH
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24, 28-36, 40-48 and 52-57 are rejected under 35 U.S.C. §112, 2nd paragraph (“§ 112 ¶ 2”)3, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims are replete with errors. Some examples follow:

A.	Indefinite Terms
	1. 	Unified Shader
In claim 1, 10, 17, and 22, the phrase “unified shader” is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined.  To support this position, the Examiner notes the following:
First, the Examiner has carefully reviewed the original specification and cannot locate a lexicographic definition with the required clarity, deliberateness, and precision.  Second, although the Examiner recognizes that each word within the phrase may have a particular meaning, the arrangement of these words within the context of this phrase does not reasonably apprise one of ordinary skill in this art the overall meaning of the claimed phrase.  Third, the Examiner has again reviewed all documents of record in conjunction with MPEP §2141.03 including the original specification and claims.  Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position that the phrase “unified shader” (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.
However, if Applicant believes that the phrase “unified shader” is old and well known in the art, Applicant should (in their next appropriately filed response) expressly state on the record that the phrase is old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. patent).  Upon receiving (1) Applicant’s express statement that the phrase is old and well known in the art and (2) sufficient evidence in support thereof, the Examiner will withdraw this particular § 112(b) rejection.
For purposes of applying the prior art only, the Examiner will interpret a unified shader as having structure “to include at least one computational unit that receives rasterized values and has access to memory” (IPR`101 Final Decision, p. 24).

2. 	Single Shader Circuit
	In claim 1, 10, 17, and 22, the phrase “single shader circuit” is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined.  To support this position, the Examiner notes the following:
First, the Examiner has carefully reviewed the original specification and cannot locate a lexicographic definition with the required clarity, deliberateness, and precision.  Second, although the Examiner recognizes that each word within the phrase may have a particular meaning, the arrangement of these words within the context of this phrase does not reasonably apprise one of ordinary skill in this art the overall meaning of the claimed phrase.  Third, the Examiner has again reviewed all documents of record in conjunction with MPEP §2141.03 including the original specification and claims.  Therefore based at least upon the three points noted above and using the required precepts of English grammar, it is the Examiner’s position that the phrase “single shader circuit” (as used in the context of these particular claim(s)) is neither lexicographically defined by Applicants nor known to those of ordinary skill in this art.  Additionally, its is unclear what structure the word “single” in the phrase “single shader circuit” is intended to set forth.
If Applicant believes that the phrase “single shader circuit” is old and well known in the art, Applicant should (in their next appropriately filed response) expressly state on the record that the phrase is old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. patent).  Upon receiving (1) Applicant’s express statement that the phrase is old and well known in the art and (2) sufficient evidence in support thereof, the Examiner will withdraw this particular § 112(b) rejection.
For purposes of applying the prior art only, the Examiner will interpret “single shader circuit” as a shader implemented as one circuit.
Dependent claims of claims 1, 10, 17 and 22 are also rejected because their dependency on the independent claims 1, 10, 17 and 22.

B.	Indefinite Structure for Phrases that Invoke § 112 ¶ 6
Functional phrases FP#1-FP#2 and FP#4 invoke § 112 ¶ 6. However, the original disclosure fails to disclose the corresponding structure for performing the entire claimed function and thus, the original disclosure fails to clearly link or associate the claimed function to some corresponding structure.  See the section of Claim Interpretation above.  Therefore, the claims having FP#1-FP#2 and FP#4 are indefinite and are rejected under § 112 ¶ 2.

C. 	Conclusion of 35 U.S.C. § 112 2nd Paragraph Rejections
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation which is considered indefinite cannot be disregarded.”  However, the Examiner concludes that because claims 1-24, 28-36, 40-48 and 52-57 are indefinite under § 112(b), these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).
Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of a claim) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicants are reminded that when a particular § 112(b) rejection is overcome by Applicant and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.


XI.  CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	In summary, claims 1-9 of the 506 Patent were canceled as a result of IPR2018-00101, IPR2018-00102, IPR2018-00148 and IPR2018-00149 (See IPR`101 Final Decision and IPR`102 Final Decision) and the rejection of claims 1-9 were confirmed by CAFC.   The independent claims of the instant reissue application added the limitation “wherein the unified shader comprises a single shader circuit capable of performing both color shading and texture address shading, wherein texture address shading modifies a texture address.”  Based on the interpretation set forth in above, Collodi (US Patent Pub. 2003/0076320) also discloses “wherein the unified shader comprises a single shader circuit capable of performing both color shading and texture address shading, wherein texture address shading modifies a texture address” (see the rejection below).  See also IPR`101 Final Decision and IPR`102 Final Decision are incorporated by reference herein.

A. 	Claims 1-21, 32, 44 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinstein (US Patent 7,102,646 cited by IDS) in view of Collodi (US Patent Pub. 2003/0076320, cited by IDS).
Regarding claim 1, Rubinstein teaches a graphics chip (Fig. 1, 3:10-12) comprising: 
a front-end in the graphics chip configured to receive one or more graphics instructions, determine a geometry to locate in a portion of an output screen defined by a tile, and to output the geometry (3:16-30, 3:31-33, “The geometries in model space 151 are transformed into screen space [before] the screen space tiler 162 bins a frame worth of geometries into screen tiles.” 3:55-63, Fig. 1A and associated descriptions).; 
a back-end in the graphics chip configured to receive said geometry and to process said geometry into one or more final pixels to be placed in a frame buffer (Figs. 1 and 1A, 4:2-5,  “A rendering engine 118 is coupled to memory controller 114 and accesses the binned graphics data contained in graphics memory 116 to render an image for display.”); 
wherein said back-end in the graphics chip comprises a pipeline (Figs. 1 and 1A, Rubinstein discloses a graphics chip with a backend); 
However, Rubinstein does not expressly the graphics chip comprises multiple parallel pipelines and 
wherein each of said parallel pipelines further comprises a unified shader that is programmable to perform both color shading and texture shading; and 
wherein the unified shader comprises a single shader circuit capable of performing both color shading and texture address shading, wherein texture address shading modifies a texture address.
In the same field of endeavor, Collodi discloses:
The per-pixel processor, as with prior art approaches, operates on each drawn pixel of the rendered surface primitive. It may be desirable to increase rendering efficiency by providing multiple per-pixel processors running in parallel in order to multiply the pixel throughput.

- ¶ 0014.

In some cases, massively parallel pixel architectures are provided consisting of a plurality of pixel processors …. In such parallel systems, complex pixel operations can be performed quickly because the number of parallel processors can overcome the time to perform the pixel calculations.

- ¶ 0003.

Accordingly, a POSITA reviewing Rubinstein in view of Collodi would be motivated to implement parallel pipelines to improve rendering sufficiency
	Further, Collodi discloses a programmable per-pixel shader that a POSITA would understand constitutes the claimed “unified shader.”  Specifically, Collodi discloses that the shader is programmable and, in fact, refers to it as the “programmable shading unit.” (Fig. 1 enclosed below).

    PNG
    media_image1.png
    520
    628
    media_image1.png
    Greyscale

-Fig. 1 of Collodi.
Collodi discloses that the programmable shading unit is capable of executing a number of different operations, including both color shading operations and texture shading operations (programmable to perform both color shading and texture shading).  For example, Collodi discloses that the programmable shading unit performs traditional color shading operations (color shading) at [0016] (“…shading values produced by the various other hardware units are made available for use within the Programmable Unit.”), at [0015] (“The Programmable Shading unit produces a pixel color value at 5, consisting of an RGB color value or an RGBA color-alpha value”) and at [0035] (“Alternate embodiments exclude the Accumulation Unit and allow the user to combine diffuse and specular colors through the Programmable Shading Unit.”), at [0036] (“After the combined diffuse and specular color vectors are arrived at, the user may use them to modify the pixel color in the Programmable Shading Unit.”); id. [0037] (“The pixel color may be further modified, i.e., to incorporate fogging effects, or directly output from the Programmable Shading Unit as the final pixel color.”).
Collodi further discloses that the Programmable Shading Unit also performs operation that a POSITA would understand to constitute texture shading operations (texture shading),  at Abstract (“The standard programmable shading unit contains hardware for execution of a user-defined sequence of texture lookup and color blend operations.”),  at [0015] (“The Programmable Shading Unit 2 is responsible for executing a user-defined sequence of pixel operations. The available operations . . . include, but are not limited to, operations for: using a vector value to address a texture, cube, or sphere map….”), at [0018] (“The Programmable Shading Unit may be configured to generate the bump map vector procedurally or provide the bump map vector as a result of a texture map lookup (or a combined result of multiple texture map lookups) ….”).   The Programmable Shading Unit of Collodi is a single or one shading circuit and capable of performing both color shading and texture address shading.  
Therefore Collodi discloses the limitations:
wherein each of said parallel pipelines further comprises a unified shader that is programmable to perform both color shading and texture shading; and 
wherein the unified shader comprises a single shader circuit capable of performing both color shading and texture address shading, wherein texture address shading modifies a texture address.

i.	Motivation-TSM
It would have been obvious to implement the pixel processing pipelines of Rubinstein in parallel and having a single shader circuit in each of the pipeline because using parallel processing to improve the speed of pixel processing was well known in the art at the time the ’506 Patent was invented,  Collodi itself recognizes such parallel processing techniques as prior art at [0003] (“In some cases, massively parallel pixel architectures are provided consisting of a plurality of pixel processors wherein each processor is capable of performing a user- specified sequence of instructions and mathematical operations on local data to ultimately determine a pixel color.”  Further using a programmable shader unit or a single shader circuit is efficient in implementation of a graphics chip because it does not need to use two separate circuits as it is well known in the art.

ii.	Motivation-KSR
The combination of Rubinstein and Collodi is also supported by KSR Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way because the technique of Collodi is known, i.e., using a single programmable shading unit and multiple parallel pipelines in a graphics chip are known and the device/method of Rubinstein are similar and can be improved in the same say, i.e., to speed up pixel processing by using the technique of Collodi of having one programmable shader unit/circuit that can perform color shading and texture shading and having multiple parallel pipelines.

Regarding claim 2, Rubinstein and Collodi teach the graphics chip of claim 1 wherein each of said parallel pipelines further comprises: a FIFO unit for load balancing said each of said pipelines (Rubinstein, Fig. 1A, 1:6-15 incorporated reference of Zhu `063 which discloses at 13:4-7, “To load balance the scan/z computation and raster/shading/blending computation, a large FIFO is placed between the scan/z engine and the raster/shading/blending engine….”).

Regarding claim 3, Rubinstein and Collodi teach the graphics chip of claim 1 wherein each of said parallel pipelines further comprises: a z buffer logic unit; and a color buffer logic unit (Rubinstein discloses a pipeline that implements a double z-scheme in order to perform z-buffering multiple times during processing, Fig. 1A, see also Zhu`063 “The invention uses a double-z scheme that decouples the scan conversion/depth-buffer processing from the more general rasterization and shading processing through a scan/z engine.”  Zhu`063 Fig. 18 and associated description.  Also blending engine is a color buffer logic unit, 3:40-46, “The resulting fragments are sent to the blending engine 157. The blending engine 157 alpha-blends incoming fragments. The blending engine 157 resolves and outputs pixel colors into the frame buffer at the end-of-tile).

Regarding claim 4, Rubinstein and Collodi teach the graphics chip of claim 3 wherein said z buffer logic unit interfaces with a scan converter through a hierarchical Z interface and an early Z interface (Rubinstein, the scan/z engine is a z-buffer logic unit that interfaces with a scan converter, 3:34-36, see also Zhu `063 at Abstract. the scan/z engine is a z-buffer logic unit that interfaces with a scan converter, 3:34-36, see also Zhu `063 at Abstract Rubinstein discloses a graphics pipeline that performs double z-buffering, i.e., before and after shading. Zhu ‘063 at Abstract, “The invention uses a double-z scheme.”  Zhu `063 at 10:5-11, 12:20-21). 

Regarding claim 5, Rubinstein and Collodi teach the graphics chip of claim 3 wherein said z buffer logic unit interfaces with said unified shader through a late Z interface (Rubinstein, Fig. 1A, Zhu `063 at 20:3-4).

Regarding claim 6, Rubinstein and Collodi teach the graphic chip of claim 1 comprising a setup unit for directing said geometry into one of said multiple parallel pipelines (Rubinstein, 3:55-62, 3:62-67, 4:2-5, and 8:33-35)

Regarding claim 7, Rubinstein and Collodi teach the graphics chip of claim 1 wherein each pipeline further comprises: a scan converter; a rasterizer; and a texture unit (Rubinstein, Fig. 1A, 3:34-36; Collodi, [0012], [0015]).

Regarding claim 8, Rubinstein and Collodi teach the graphics chip of claim 1 wherein the unified shader is operative to apply a programmed sequence of instructions to rasterized values (Collodi, Fig. 1, [0003], [0014], [0012]) and is operative to loop back to process operations for color shading and/or texture address shading (Rubinstein, Zhu `063, 34:28-30, 35:10-12; Collodi, [0013]).

Regarding claim 9, Rubinstein and Collodi teach the graphics chip of claim 1 wherein the unified shader is operative to apply a programmed sequence of instructions such that a first set of instructions are executed to perform color shading and a second set of instructions are executed to perform texture shading (Collodi, Fig. 1, [0003], [0014], [0012]).

Claims 10-16 are the corresponding method claims of claims 1-5 and 8-9.  Claims 17-21 are the corresponding computer program product claims of claims 1-5.  Rubinstein and Collodi teach a method performed in the graphics chip and computer implementation in a graphics chip (Rubinstein, Abstract, 2:32-40).  Implementing a method by a computer is obvious to one of ordinary skills in the art at the time of invention of the `506 Patent.  Therefore Rubinstein and Collodi teach claims 10-21.

Regarding claims 32, 44, and 56, Rubinstein and Collodi teach the graphics chip of claim 1, the method of claim 10, the computer program product of claim 17,  wherein the texture address shading further includes applying a predefined sequence of instructions on a three-dimensional corrected texture address determined by a rasterizer (Collodi, Fig. 1, [0003], [0013]- [0014], [0012], [0015]-[0016], [0036]-[0038]; Rubinstein, Zhu `063, 34:28-30, 35:10-12).

B. 	Claims 22-24, 28-31, 33-36, 40-43, 45-48, 52-55, 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinstein in view of Collodi, further in view of Baldwin et al (US Patent Pub. 2003/0164827, “Baldwin”).
Claim 22 adds to claim 1 the limitation: “wherein the single shader circuit includes an arithmetic logic unit configured to perform both the color shading and the texture address shading.”
In the same field of endeavor, Baldwin discloses 
[0174] The Shading Unit's processing element is 8 bits wide so takes multiple cycles to process a full color. The ALU has add, subtract, multiply, lerp and a range of logical operations. It does not have divide or inverse square root operations. Saturation arithmetic is also supported and multi byte arithmetic can be done. Programs are limited to 128 instructions and conditionals jumps and subroutines are supported. The arrival of a Tile message initiates the execution of a program and a watchdog timer prevents lockups due to an erroneous program. 
...
[0179] The Shading Unit's processing element is 8 bits wide so takes multiple cycles to process a full color. The ALU has add, subtract, multiply, lerp and a range of logical operations. It does not have divide or inverse square root operations. Saturation arithmetic is also supported and multi byte arithmetic can be done. Programs are limited to 128 instructions and conditionals jumps and subroutines are supported. The arrival of a Tile message initiates the execution of a program and a watchdog timer prevents lockups due to an erroneous program.

	-[0174] and [0179] of Baldwin.
	
	As can be seen above, Baldwin discloses “wherein the single shader circuit includes an arithmetic logic unit.”  Implementing a circuit that requires arithmetic computation with an ALU or an arithmetic logic unit is well known in the art.  Therefore it would have been obvious to implement the shader circuit of Rubinstein or that of Collodi using an arithmetic logic unit of Baldwin.

Regarding claim 23, Rubinstein, Collodi and Baldwin teach the graphics chip of claim 22, wherein the arithmetic logic unit is configured to perform an operation on a perspective correct texture address, the operation including at least one of addition, subtraction, or multiplication (Collodi, Fig. 1 and associated description; Baldwin, [0174] and [0179]).

Regarding claim 24, Rubinstein, Collodi and Baldwin the graphics chip of claim 22, wherein the single shader circuit further includes a memory associated with the arithmetic logic unit, wherein the memory stores the texture address (Collodi, Fig. 1 and associated description; Baldwin, [0174] and [0179]-[0181]).

Regarding Claims 28-31 and 33-36, Rubinstein and Collodi discloses the graphics chip of claim 1 and the method of claim 10.  However, Rubinstein and Collodi do not disclose the single shader circuit comprises an arithmetic logic unit or a plurality of arithmetic logic unit.  

In the same field of endeavor, Baldwin discloses 
[0174] The Shading Unit's processing element is 8 bits wide so takes multiple cycles to process a full color. The ALU has add, subtract, multiply, lerp and a range of logical operations. It does not have divide or inverse square root operations. Saturation arithmetic is also supported and multi byte arithmetic can be done. Programs are limited to 128 instructions and conditionals jumps and subroutines are supported. The arrival of a Tile message initiates the execution of a program and a watchdog timer prevents lockups due to an erroneous program. 
...
 [0179] The Shading Unit's processing element is 8 bits wide so takes multiple cycles to process a full color. The ALU has add, subtract, multiply, lerp and a range of logical operations. It does not have divide or inverse square root operations. Saturation arithmetic is also supported and multi byte arithmetic can be done. Programs are limited to 128 instructions and conditionals jumps and subroutines are supported. The arrival of a Tile message initiates the execution of a program and a watchdog timer prevents lockups due to an erroneous program.

	-[0174] and [0179] of Baldwin.
	
	As can be seen above, Baldwin discloses “wherein the single shader circuit includes an arithmetic logic unit” or a plurality of arithmetic logic units.  Implementing a circuit that requires arithmetic computation with an ALU or an arithmetic logic unit or multiple ALU is well known in the art.  Therefore it would have been obvious to implement the shader circuit of Rubinstein or that of Collodi using an arithmetic logic unit of Baldwin.

Regarding claim 28, Rubinstein and Collodi further teach wherein the single shader circuit is configured such that, for a given rasterized value, the color shading and the texture address shading is performed on the given rasterized value by a single arithmetic logic unit (Collodi, Fig. 1 and associated description; Baldwin,[0174 and [0179]-[0181]).

Regarding claim 29, Rubinstein and Collodi further teach wherein each of the parallel pipelines further includes: a rasterizer including circuitry configured to determine a perspective correct texture address and a color value; and a texture unit including circuitry configured to receive a texture lookup request including the texture address from the single shader circuit, to perform a lookup using the texture address, and to return a result to the single shader circuit (Collodi, Fig. 1, [0003], [0014], [0012] ], [0015]-[0016], [0036]-[0038]; Rubinstein, Zhu `063, 34:28-30, 35:10-12; Collodi, [0013]).

Regarding claim 30, Rubinstein, Collodi and Baldwin teach the graphics chip of claim 29, wherein the texture unit is configured to process a first block of data while the single shader circuit processes a second block of data that is earlier in a processing pipeline than the first block (Collodi, Fig. 1, [0003], [0014], [0012], [0015]-[0016], [0036]-[0038]; Rubinstein, Zhu `063, 34:28-30, 35:10-12; Collodi, [0013]).

Regarding claim 31, Rubinstein and Collodi further teach wherein the backend of the graphics chip is configured to rasterize and perspective correct the texture address prior to the single shader circuit performing both color shading and texture address shading (Collodi, Fig. 1, [0003], [0014], [0012]-[0013], [0015]-[0016], [0036]-[0038]); Rubinstein, Zhu `063, 34:28-30, 35:10-12).

Regarding claim 33, Rubinstein and Collodi further wherein the single shader circuit includes a delay circuit configured to operate only on color values( Collodi, Fig. 1, and Fig. 4, [0003], [0014], [0012], [0015]-[0016], [0036]-[0038]); Rubinstein, Zhu `063, 34:28-30, 35:10-12).

Regarding claim 34, Rubinstein and Collodi further teach wherein the single shader circuit includes an arithmetic logic unit configured to perform both the color shading and the texture address shading (Collodi, Fig. 1, and Fig. 4, [0003], [0014], [0012], [0015]-[0016], [0036]-[0038]); Rubinstein, Zhu `063, 34:28-30, 35:10-12)..

Regarding claim 35, Rubinstein, Collodi and Baldwin teach the method of claim 34, wherein the arithmetic logic unit is configured to perform an operation on a perspective correct texture address, the operation including at least one of addition, subtraction, or multiplication (Baldwin, [0174], [0179]-[0181]).

Regarding claim 36, Rubinstein, Collodi and Baldwin teach the method of claim 34, wherein the single shader circuit further includes a memory associated with the arithmetic logic unit, wherein the memory stores the texture address (Collodi, Fig. 1, and Fig. 4, [0003], [0014], [0012], [0015]-[0016], [0036]-[0038]); Rubinstein, Zhu `063, 34:28-30, 35:10-12; Baldwin, [0174], [0179]-[0181]).

	Claims 40-43 and 45 are the corresponding method claims of claims 28-31 and 33-34.  Therefore Rubinstein, Collodi and Baldwin disclose claims 40-43 and 45.
 
	Claims 46-48 and 52-55 and 57 are the computer program product claims of claims 34-36 and 28-31 and 33.  Therefore Rubinstein, Collodi and Baldwin disclose claims 46-48 and 52-55 and 57.

XII  RESPONSE TO ARGUMENTS
A.	Objection to the claims
	Objections to the claims have been overcome in view of Applicant’s Feb 2022 Remarks (Feb 2022 Remarks, pp. 16-19) and are hereby withdrawn.  

B.	Reissue Declaration
	The newly filed reissue declaration has overcome the rejection under 35 USC 251 and is hereby withdrawn.

C.	§ 112 ¶ 6 Analysis
	i.	Back-end in the graphics chip
Applicant provided evidence that a back-end in the graphics chip recited has sufficient structure known in the art to perform the claim function “receive said geometry and to process said geometry into one or more final pixels to be placed in a frame buffer” (Feb 2022 Remarks, pp. 20-21).  Therefore the Examiner agrees that the phrase “a back-end in the graphics chip configured to receive said geometry and to process said geometry into one or more final pixels to be placed in a frame buffer” does not invoke § 112 ¶ 6.

	ii. 	Unified Shader
	Applicant traverses the analysis that “unified shader” does not have the structural meaning to a person of ordinary skill in the art that can perform the function stated in functional Phrases #3 and argues :”Shader is a term recognized in the art as providing structural meaning” (Feb 2022 Remarks, pp. 23-24) and uses a prior art patent US 6,417,858 to show that a shader has structure (Feb 2022 Remarks, pp. 23-24).
	Applicant’s arguments are not persuasive.  The issue here is not whether “shader” denotes structure.  The issue here is whether “shader” denotes sufficient structure for performing the entire claimed function.  
In the section of Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 USPQ2d 1105 (Fed. Cir. 2015) opinion designated as en banc, and with respect to claim terms that do not recite the word “means,” Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (emphasis added; bracketed numbering added).  Moreover, Applicant' s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112 ¶ 6 is not invoked. To be clear, the Examiner is relying on the second Williamson invocation test “Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (citations and quotations omitted).  The next step in the analysis is to apply WIT-2 to functional phrases FP#2.
In summary, to not invoke § 112 ¶ 6 for a hardware claim or a claim drawn to software performed on a computer hardware processor, there must be some manifestation of the structure or algorithm in the claim.  In other words, if for example, the functional phrases recite sufficient structure for performing the claimed function, (including sufficient algorithms for performing the entire functions of the functional phrases) then the functional phrase does not invoke § 112 ¶ 6  because the algorithm is manifested in the claim.  See MPEP  § 2181 citation to quotation to Williamson noted above.  However, FP#2 does not recite sufficient structure for performing the entire claimed function.  For example, the structure or algorithms for performing the entire function of FP#2 are not sufficiently recited. Therefore “unified shader” in FP#2 still invoke § 112 ¶ 6.
Applicant further recites sections of the 506 Patent to illustrate the structure of unified shader (Feb 2022 Remarks, pp. 26-27) and concludes that the term “unified shader” is not a nonce non-structural term to a person of skill in the art (Feb 2022 Remarks, p. 27).

Applicant’s arguments are not persuasive.  
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112 ¶ 6 if it recites function without reciting sufficient structure for performing that function.
Again, as explained above, because the unified shader is a software implemented circuit and the claim itself does not expressly recite sufficient structure/algorithm, the unified shader in FP#2 invokes § 112 ¶ 6.  Applicant appears to look into the specification of the 506 Patent and argues that there is structure for the unified shader and therefore it does not invoke § 112 ¶ 6.  Applicant cannot use the existence of corresponding structure in the specification to conclude that the “unified shader” has a sufficiently definite structure to evade § 112 ¶ 6.
As explained in the analysis under § 112 ¶ 6, because the claim itself does not recite sufficient architecture or algorithm of performing functions of the claimed unified shader, the unified shader or FP#2 invokes § 112 ¶ 6.

	iii. 	FIFO Unit
	Applicant argues that FIFO unit has structure and FIFO unit is capable of performing the claimed function and provided prior patents to support this assertion and concludes the FIFO unit does not invoke § 112 ¶ 6 (Feb 2022 Remarks, pp. 28-29).

	Applicant’s arguments are not persuasive.
	Again the issue here is not whether a FIFO unit has structure nor whether it is capable of performing the claimed function.  The issue here is whether the claim itself recites sufficient structure/algorithm to avoid § 112 ¶ 6 invocation.  Because there is insufficient structure/algorithm in the claim and the evidence provided by the Applicant does not support a sufficient algorithm by reciting the FIFO unit to perform the function of the FIFO unit, the claim’s invocation of § 112 ¶ 6 for the FIFO unit is maintained.  
	
	iv. 	Setup Unit	
	Similar arguments were presented for the Setup Unit as that for the FIFO unit (Feb 2022 Remarks, pp. 29-30).  Applicant further points to section of prior filed patent Zhu for evidence that the Setup Unit has structure and does not invoke § 112 ¶ 6 (Feb 2022 Remarks, pp. 29-30).
	Applicant’s arguments are not persuasive.
	Again the issue here is not whether a Setup unit has structure nor whether it is capable of performing the claimed function.  The issue here is whether the claim recites sufficient structure/algorithm to avoid § 112 ¶ 6 invocation.  Because there is no sufficient algorithm in the claim and the evidence provided by the Applicant does not support sufficient structure/algorithm in the claim for the functional phrase of the Setup unit, the invocation of § 112 ¶ 6 for the Setup unit is maintained.  Further support of sufficient structure of a functional phrase, the structure must be in the specification of the instant application.  The structure cannot be obtained by incorporated by reference.

D.	Rejection under § 112 ¶ 1
	The rejection under § 112 ¶ 1 has been overcome in view of Applicant’s cancelation of the claims being rejected and is hereby withdrawn.  However new rejections under § 112 ¶ 1 have been advanced.

E.	Rejection under § 112 ¶ 2
	The previous rejections under § 112 ¶ 2 have been overcome in view of both Applicant’s Remarks (Feb 2022 Remarks, pp. 30-31) and Applicant’s Feb 2022 Claim Amendment.  Thus, unless set forth in this Office action, the previous § 112(b) rejections are hereby withdrawn.  However new grounds of rejections under § 112 ¶ 2 have been set forth in this Office action.

F.	Rejection under § 103
	New grounds of rejections have been advanced under 35 USC 103 and therefore this office action is made non-final.

XIII. CONCLUSION
A.	 Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with § 112 ¶ 1.
Independent of the requirements under § 112 ¶ 1, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.


C.	 Contact Information

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992






Conferees:
 /COLIN M LAROSE/ Primary Examiner, Art Unit 3992                                                                                                                                                                                                       
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 506 Patent, or in the prior art.
        
        2 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents Act, Pub. L. No. 112-29 (“AIA ”), which took effect on September 16, 2012. Because the application resulting in the 506 Patent was filed before that date, this Office action refers to the pre-AIA  version of § 112.
        3 35 U.S.C. § 112 was amended and subsections were renamed by the America Invents Act, Pub. L. No. 112-29 (“AIA ”), which took effect on September 16, 2012. Because the application resulting in the 506 Patent was filed before that date, this Office action refers to the pre-AIA  version of § 112.